UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UBS SECURITIES LLC,

                   Petitioner,            20cv217 (JGK)

          - against -                     MEMORANDUM OPINION &
                                          ORDER
VANESSA PROWSE,

                    Respondent.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The petitioner, UBS Securities LLC (“UBS”), brings a motion

for a preliminary injunction and a petition to compel

arbitration that would, together, enjoin the respondent, Vanessa

Prowse from pursuing her claim for retaliation before the New

York State Workers’ Compensation Board (the “Board”) and compel

her to submit that claim to arbitration. In particular, UBS

seeks to enjoin Prowse from pursuing her claim for retaliation

brought under Section 120 of the New York Workers’ Compensation

Law before the Board, a claim that is scheduled for trial before

the Board on February 4, 2020. On January 10, 2020, this Court

entered a temporary restraining order that relieved UBS of the

obligation to appear at a pre-merits conference before the Board

on January 14, 2020 but that permitted Prowse to appear in order

to present this Court’s temporary restraining order to the

Board. This Court now grants UBS’s motion for a preliminary

injunction, enjoining Prowse from pursuing her Section 120 claim
                                 1
for retaliation before the Board, and grants UBS’s petition to

compel arbitration of the respondent’s Section 120 claim.

                               I.

     The facts of this case are drawn from the declarations and

exhibits of the parties.

     Prowse was an employee of UBS AG Corporation in Australia

from July 13, 2015 until November 5, 2018 at which time she was

transferred to a position with UBS Securities LLC as a Fixed

Income Sales and Trading Attorney in New York City. Cafarachio

Decl., Ex. 1. On October 12, 2018, in connection with her

transfer to New York, Prowse signed, by electronic signature, a

document titled Employment Arbitration Agreement and Class,

Collective and Representative Action Waivers (the “Agreement”).

Id., Ex. 2. In pertinent part, the Agreement included a

mandatory arbitration provision that covered

     any and all claims or disputes between you and
     UBS . . . including but not limited to all past,
     present or future claims based on, arising out of or
     which arose out of, or in any way relating to your
     prospective or actual employment, hiring, compensation
     benefits or terms and conditions of employment . . .
     including but not limited to contract, tort,
     defamation, breach of fiduciary duty and other common
     law claims, wage and hour claims, statutory
     discrimination, harassment and retaliation claims, and
     any claims arising under or relating to any federal,
     state or local constitution, statute or regulation,
     including, without limitation, [various federal
     employment laws], and any and all other federal,
     state, or local constitutional, statutory, regulatory,

                                2
     or common law claims or causes of action now or
     hereafter recognized.

Id. at 1-2. The Agreement explicitly excluded from mandatory

arbitration a certain category of claims, namely

     (i) applications by either party for temporary or
     preliminary injunctive relief in aid of arbitration or
     for the maintenance of the status quo pending
     arbitration; (ii) claims for workers’ compensation
     benefits, but not retaliation claims arising out of or
     relating to claims for workers’ compensation benefits;
     (iii) claims for unemployment compensation benefits;
     (iv) claims under the National Labor Relations Act, as
     amended, within the exclusive jurisdiction of the
     National Labor Relations Board; and (v) any claim that
     is expressly precluded from arbitration by a federal
     statute. Nothing in this Arbitration Agreement shall
     prohibit you from filing a charge or complaint or
     participating in an investigation resulting from the
     filing of a charge or complaint with the U.S. Equal
     Employment Opportunity Commission (“EEOC”), the
     National Labor Relations Board (“NLRB”), the U.S.
     Department of Labor (“DOL”), the Occupational Safety
     and Health Administration (“OSHA”), or any other
     federal, state, or local administrative agency. You
     also have the right to challenge the validity of the
     terms and conditions of this Arbitration Agreement on
     any grounds that may exist in law and equity, and UBS
     shall not discipline, discharge, or engage in any
     retaliatory actions against you in the event you
     choose to do so or engage in other protected legal
     activity. UBS, however, reserves the right to enforce
     the terms and conditions of this Arbitration Agreement
     in any appropriate forum.

Id. at 2 (emphasis added). The Agreement further specified that,

with respect to Non-Registered Employees, that is employees not

registered under the Financial Industry Regulatory Authority

(“FINRA”) or registered with a securities license, “any

arbitration of a Covered Claim of a non-registered
                                3
employee, . . . will be conducted under the auspices and rules

of JAMS in accordance with and subject to the JAMS Arbitration

Rules,” which is defined in the Agreement as the “JAMS

Employment Arbitration Rules and Procedures” and the “JAMS

Policy on Employment Arbitration Minimum Standards of Procedural

Fairness.” Id. at 3. 1

      On August 6, 2019, UBS terminated Prowse. Cafarachio Decl.,

Ex. 3. On October 18, 2019, Prowse filed a claim pursuant to

Section 120 of the New York Workers’ Compensation Law 2 with the

Board alleging discriminatory discharge by UBS in retaliation

for having previously filed a workers’ compensation claim and

testifying before the Board. Id. 3 On November 19, 2019, UBS

informed Prowse in writing that the Section 120 claim she had

asserted before the Board was covered by the Agreement, stating

that “[w]hile the Agreement excludes claims for workers’

compensation benefits from mandatory arbitration, it explicitly

1 At oral argument, the respondent confirmed that she was a non-registered

employee of UBS for purposes of the Agreement.

2 An employee who prevails on   a Section 120 claim is entitled to reinstatement
and compensation for any loss   arising out of the discrimination as well as
costs and attorney’s fees. In   addition, the employer shall be liable for a
penalty between $100 and $500   payable to the state treasury. N.Y. Workers’
Comp. Law § 120.

3 UBS has not petitioned to compel arbitration on the underlying claim for
workers’ compensation for which the petitioner’s termination was allegedly in
retaliation. That claim is subject to a hearing before the Board which
separate from the February 4, 2020 hearing on the retaliation claim. It
appears that the agreement plainly excludes such a claim from arbitration.

                                        4
notes that ‘retaliation claims arising out of or relating to

claims for workers’ compensation benefits’ are not excluded.”

Cafarachio Decl., Ex. 4. UBS directed Prowse to withdraw her

complaint before the Board voluntarily within ten days or else

UBS would take judicial action to compel arbitration and seek

costs and fees, including attorney’s fees, in connection with

its forthcoming petition to compel arbitration. Id. Thereafter,

Prowse refused to withdraw her complaint, and UBS was ordered to

appear before the Board on January 14, 2020 in preparation for a

trial on February 4, 2020. Cafarachio Decl. ¶¶ 9-10.

     On January 9, 2020, UBS filed a petition to compel

arbitration in this Court together with a request for a

temporary restraining order and a preliminary injunction. On

January 10, 2020, following a hearing, this Court granted UBS a

temporary restraining order and set a schedule for submissions

and a hearing in connection with the request for a preliminary

injunction and the petition to compel arbitration.

                               II.

     A court considering whether to compel arbitration pursuant

to a purported arbitration agreement must decide “(1) whether

there exists a valid agreement to arbitrate at all under the

contract in question . . . and if so, (2) whether the particular

dispute sought to be arbitrated falls within the scope of the

                                5
arbitration agreement.” Hartford Accident & Indemn. Co. v. Swiss

Reinsurance Am. Corp., 246 F.3d 219, 226 (2d Cir. 2001)

(internal quotation marks and citation omitted). The question

whether parties have contractually bound themselves to arbitrate

a particular dispute involves an “interpretation of state law.”

Specht v. Netscape Commc’ns Corp., 306 F.3d 17, 26 (2d Cir.

2002) (Sotomayor, J.). Thus, “[w]hen deciding whether the

parties agreed to arbitrate a certain matter,” courts generally

“should apply ordinary state-law principles that govern the

formation of contracts.” First Options of Chi., Inc. v. Kaplan,

514 U.S. 938, 944 (1995); see also Rightnour v. Tiffany & Co.,

239 F. Supp. 3d 744, 749-50 (S.D.N.Y. 2017). In this case, the

only dispute on which the petitioner is seeking to compel

arbitration is the Section 120 retaliation claim.

                               A.

     The first issue is whether the Agreement is a valid

contract that binds both parties. “To form a valid contract

under New York law, there must be an offer, acceptance,

consideration, mutual assent and intent to be bound.”

Register.com, Inc. v. Verio, Inc., 356 F.3d 393, 427 (2d Cir.

2004) (internal quotation marks omitted).

     In this case, the respondent received an offer of

employment and transfer from Australia to New York contingent

                                6
upon her execution of the Agreement. See Carafachio Decl. ¶ 4 &

Ex. 1. On October 12, 2018, the respondent executed and signed

the Agreement and on November 5, 2018, the respondent commenced

her employment for UBS in New York. Id. at ¶¶ 4-5 & Exs. 1-2.

These events clearly demonstrate the existence of an enforceable

contract between the parties. The respondent’s continued

employment for the petitioner and the mutual obligation of the

parties to submit covered claims to arbitration establish

sufficient consideration for the Agreement under New York law.

See Marciano v. DCH Auto Grp., 14 F. Supp. 3d 322, 337 (S.D.N.Y.

2014) (finding consideration because an arbitration agreement

“mutually binds both parties to submit claims exclusively to

arbitration.”); Stern v. Espeed, Inc., No. 06-cv-958, 2006 WL

2741635, at *2 (S.D.N.Y. Sept. 22, 2006) (collecting cases in

which continuation of employment was found to be sufficient

consideration to enforce an arbitration agreement). Further, the

respondent’s signature confirms that the Agreement binds the

parties because, in the absence of any fraud or wrongdoing, for

which there is no evidence in this case, “parties are presumed

to know the contents of the agreements they have signed.”

Superior Officers Council Health & Welfare Fund v. Empire

HealthChoice Assurance, Inc., 927 N.Y.S.2d 324, 326 (App. Div.

2011); Thomas v. Pub. Storage, Inc., 957 F. Supp. 2d 496, 500

                                7
(S.D.N.Y. 2013) (finding an enforceable arbitration agreement

where the employee signed an acknowledgment of receipt of a

handbook containing the arbitration agreement). 4

      The respondent nevertheless argues that the contract was a

“take it or leave it” contract that was not open for

negotiation, and is unenforceable on those grounds. But the

notion of a “take it or leave it” or adhesion contract “may not

be invoked to trump the clear language of the agreement unless

there is a disturbing showing of unfairness, undue oppression,

or unconscionability.” Klos v. Lotnicze, 133 F.3d 164, 169 (2d

Cir. 1997); see also Ragone v. Atl. Video at Manhattan Ctr., 595

F.3d 115, 122 (2d Cir. 2010) (finding that assertions that the

signatory did not read the arbitration agreement or that it was

offered on a take it or leave it basis did not render the

arbitration agreement procedurally unconscionable). And the

respondent does not point to any specific language in the

Agreement that is “so grossly unreasonable . . . in the light of

the mores and business practices of the time and place as to be

unenforceable according to its literal terms.” Teah v. Macy’s

Inc., No. 11-cv-1356, 2011 WL 6838151, at *6 (E.D.N.Y. Dec. 29,
4 Although the parties do not raise any issues concerning the electronic
signature, there is no doubt that an electronic signature binds the signatory
to a contract just as much as a written signature, under both state and
federal law. See generally Naldi v. Grunberg, 908 N.Y.S.2d 639 (App. Div.
2010); Moton v. Maplebear Inc., No. 15-cv-8879, 2016 WL 616343 (S.D.N.Y. Feb.
9, 2016).

                                      8
2011) (citing Gillman v. Chase Manhattan Bank, N.A., 534 N.E.2d

824, 828 (N.Y. 1988)); see also Mayagüez S.A. v. Citigroup,

Inc., No. 16-cv-6788, 2018 WL 1587597, at *12 (S.D.N.Y. Mar. 28,

2018) (discussing procedural and substantive unconscionability).

Moreover, the respondent is not an unsophisticated party, but

rather the respondent is a lawyer, licensed in Australia and

registered in New York. This is not a case in which a “standard-

form contract[ is] offered by large economically powerful

corporations to unrepresented, uneducated, and needy individuals

on a take-it-or-leave-it basis, with no opportunity to change

the contract’s terms,” and the respondent cannot evade

enforcement of the contract by asserting, in conclusory terms,

simply that the contract was offered on a “take it or leave it”

basis. Klos, 133 F.3d at 168 (internal quotation marks omitted).

     Thus, the parties entered into a valid and enforceable

contract and the parties agreed to arbitrate the claims covered

by the arbitration clause in the Agreement.

                               B.

     The next question is whether the Section 120 retaliation

claim is covered by the scope of the mandatory arbitration

provision in the Agreement.

     “The question whether the parties have submitted a

particular dispute to arbitration, i.e., the ‘question of

                                9
arbitrability,’ is ‘an issue for judicial determination unless

the parties clearly and unmistakably provide otherwise.’”

Schneider v. Kingdom of Thailand, 688 F.3d 68, 71 (2d Cir. 2012)

(quoting Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83

(2002)). If “there is ‘clear and unmistakable’ evidence from the

arbitration agreement, as construed by the relevant state law,

that the parties intended that the question of arbitrability

shall be decided by the arbitrator,” then the Court’s inquiry

ends. PaineWebber Inc. v. Bybyk, 81 F.3d 1193, 1198–99 (2d Cir.

1996) (quoting First Options of Chi., 514 U.S. at 944).

     An arbitration clause that explicitly incorporates rules

“that empower an arbitrator to decide issues of arbitrability

. . . serves as clear and unmistakable evidence of the parties’

intent to delegate such issues to an arbitrator.” Contec Corp.

v. Remote Sol., Co., Ltd., 398 F.3d 205, 208 (2d Cir. 2005); see

Emilio v. Spring Spectrum L.P., 508 F. App’x 3, 5-6 (2d Cir.

2013) (discussing JAMS arbitrations); Int’l Eng’r & Constr. S.A.

v. Baker Hughes, 399 F. Supp. 3d 194, 201 (S.D.N.Y. 2019)

(discussing AAA arbitrations); Murray v. UBS Secs., LLC, No. 12-

cv-5914, 2014 WL 285093, at *13 (S.D.N.Y. Jan. 27, 2014)

(discussing JAMS and FINRA arbitrations).

     In this case, the Agreement explicitly states that

arbitrations involving non-registered employees, such as the

                               10
respondent, will be “conducted under the auspices and rules of

JAMS in accordance with and subject to the JAMS Arbitration

Rules,” which the Agreement defines as the rules drawn from both

the “JAMS Employment Arbitration Rules and Procedures” and the

“JAMS Policy on Employment Arbitration Minimum Standards of

Procedural Fairness.” Cafarachio Decl. Ex. 2, at 3. In turn,

Rule 11(b) of the JAMS Employment Arbitration Rules and

Procedures states that “Jurisdictional and arbitrability

disputes, including disputes over the formation, existence,

validity, interpretation or scope of the agreement under which

Arbitration is sought . . . shall be submitted to and ruled on

by the Arbitrator.” Lunetta Jan. 24, 2020 Decl. Ex. 1, Rule

11(b). Similarly, Section C of the JAMS Policy on Employment

Arbitration Minimum Standards of Procedural Fairness states

parties will have the opportunity to contest the enforceability

of a pre-dispute arbitration agreement in a judicial forum, but

otherwise, “JAMS will resolve questions of arbitrability under

the applicable JAMS Arbitration Rules and Procedures for

Employment Disputes.” Id. Ex. 2, Sec. C. Thus, the Agreement

contains “clear and unmistakable” evidence that the parties

intended to delegate questions of arbitrability to the

arbitrator. See Murray, 2014 WL 285093, at *13 (discussing the

JAMS Employment Arbitration Rules & Procedure); Skyline Steel,

                               11
LLC v. PilePro LLC, 33 N.Y.S.3d 201, 202 (App. Div. 2016).

Therefore, under the terms of the Agreement of the parties, the

arbitrator should, in the first instance, determine whether the

Section 120 claim is arbitrable.

     In any event, it is clear that the issues in the Section

120 complaint are covered by the Agreement and that the parties

agreed to arbitrate those issues. A Section 120 retaliation

claim is covered by the plain terms of the Agreement’s

arbitration clause, which covers “any and all claims or disputes

between you and UBS . . . in any way relating to your . . .

employment . . . or the termination thereof.” A Section 120

retaliation claim is covered by that part of the arbitration

clause that covers claims “including but not limited to

contract, tort, defamation, breach of fiduciary duty and other

common law claims, wage and hour claims, statutory

discrimination, harassment and retaliation claims, and any

claims arising under or relating to any federal, state or local

constitution, statute or regulation . . . .” Further, although

the Agreement explicitly excludes from arbitration “claims for

workers’ compensation benefits,” that phrase is immediately

followed by a phrase explicitly excepting from the exclusion of

claims for workers’ compensation benefits “retaliation claims

arising out of or relating to claims for workers’ compensation

                               12
benefits.” The plain terms of the parties’ arbitration agreement

establish that the parties agreed to arbitrate the Section 120

retaliation claim at issue. See Daly v. Citigroup, Inc., 939

F.3d 415, 422 (2d Cir. 2019) (finding that an employee’s claims

for discrimination and retaliation under various federal

statutes were arbitrable under the terms of the arbitration

agreement), petition for cert. filed, (U.S. Dec. 19, 2019) (No.

19-788).

     Moreover, the clear arbitrability of Section 120 claims is

not altered by the provision of the Agreement that states that

“[n]othing in this Arbitration Agreement shall prohibit you from

filing a charge or complaint with the [EEOC, NLRB, OSHA] or any

other federal, state, or local administrative agency.” That

provision in the Agreement simply tracks a distinction found in

the case law between agencies acting as independent prosecutors

that may independently bring actions against employers when

acting on employees’ complaints notwithstanding the existence of

a valid arbitration agreement between the employee and the

employer, and agencies that, when acting as adjudicators, may

not adjudicate claims between employers and employees when a

valid arbitration agreement commits those disputes to

arbitration. See E.E.O.C. v. Waffle House, 534 U.S. 279, 290-91

(2002) (affirming the ability of the EEOC to prosecute a claim

                               13
in court on behalf of an employee notwithstanding an arbitration

agreement between the employee and employer); Preston v. Ferrer,

552 U.S. 346, 359 (2008) (enforcing an arbitration agreement

that prevented an individual from bringing a claim before a

state administrative agency and distinguishing a case where an

agency acted “not as adjudicator but as prosecutor, pursuing an

enforcement action in its own name or reviewing a discrimination

charge to determine whether to initiate judicial proceedings.”).

     In this case, the respondent seeks to engage the Board in

its adjudicative capacity, in order to have the Board determine

whether the respondent should prevail against the petitioner on

her Section 120 claim. Thus, the provision of the Agreement

permitting the respondent to lodge a complaint with a relevant

federal, state, or local agency so that the agency may then act

as an independent prosecutor is inapposite to the question

before the Court in which the petitioner seeks to compel the

respondent to arbitrate her claim rather than proceed before the

Board when the Board is acting as an adjudicator.

     The respondent nevertheless raises two interrelated

objections to this clear result. Both are without merit. First,

the respondent argues that there was no meeting of the minds

about whether Section 120 claims are subject to arbitration. But

the respondent’s subjective understanding of the terms of the

                               14
Agreement is irrelevant. As the respondent herself acknowledges,

“[t]he fundamental, neutral precept of contract interpretation

is that agreements are construed in accord with the parties’

intent” and “[t]he best evidence of what parties to a written

agreement intend is what they say in their writing.” Greenfield

v. Philles Records, Inc., 780 N.E.2d 166, 170 (N.Y. 2002)

(internal quotation marks and citation omitted); see also

Brodeur v. City of New York, No. 04-cv-1859, 2005 WL 1139908, at

*3 (E.D.N.Y. May 13, 2005) (“[W]here a contract is unambiguous,

a party’s subjective intent is irrelevant.”).

     Second, the respondent argues the Agreement is ambiguous as

to whether Section 120 claims are covered because the term

“benefits” in the Agreement’s exclusion is an unclear term.

Contrary to the respondent’s argument, there is no ambiguity in

the Agreement. The Agreement is unambiguous that claims for

workers’ compensation benefits are excluded from arbitration,

while Section 120 retaliation claims arising from an underlying

workers’ compensation claim are not excluded from arbitration.

                               C.

     Finally, the respondent points to a number of cases that

she argues counsel against compelling arbitration in this case

for “public policy” reasons. None of the cases cited by the

respondent controls the outcome of this case or compels a

                               15
conclusion other than that the Agreement should be enforced as

written to compel arbitration of the Section 120 claim.

     First, the respondent argues that there is case law to the

effect that Section 120 claims are not proper claims for

arbitration. But the cases she cites do not lead to that

conclusion. W&G Ltd. v. Workers’ Compensation Bd., 500 N.Y.S.2d

472, 474 (Sup. Ct. 1986), held that an arbitrator’s

determination of a Section 120 claim did not preclude the Board

from hearing the issue of discriminatory discharge by

analogizing the case to the Supreme Court’s decision in

Alexander v. Gardner-Denver Co., 415 U.S. 36, 60 (1974), in

which the Supreme Court held that an employee was not precluded

from pursuing a Title VII claim de novo in a judicial forum even

after submitting a contract-based claim to arbitration pursuant

to a collective-bargaining agreement. On its face, W&G Ltd. does

not help the respondent because it concerned only the preclusive

effect of an arbitration decision and not whether a claim was

required to be arbitrated. In any event, W&G Ltd. was decided in

1986, before the Supreme Court’s decision in Gilmer v.

Interstate/Johnson Lane Corp., 500 U.S. 20, 35 (1991), in which

the Supreme Court held that in the context of a valid

arbitration agreement governed by the Federal Arbitration Act,

an agreement to arbitrate statutory claims was enforceable

                               16
absent any indication that Congress intended to preclude

disputes under the particular statute from arbitration in toto.

Indeed, as the Supreme Court has observed, Gardner-Denver was a

narrow decision that held that union-mandated arbitration of a

“just cause” termination did not preclude a Title VII action in

federal court, and did not involve the issue of the

enforceability of an agreement to arbitrate statutory claims.

See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 260-70 (2009).

     Another case cited by the petitioner, Ureyvick v. Pepcom

Indus., Inc., 547 N.Y.S.2d 109, 110 (App. Div. 1989), suffers

from the same infirmity because it over-relies on Gardner-Denver

and predates Gilmer. The respondent also cites to Axel v. Duffy-

Mott Co., 389 N.E.2d 1075 (N.Y. 1979), but in Axel the New York

Court of Appeals simply discussed the standard of review that a

court should use when reviewing the Board’s determination of a

Section 120 claim and did not discuss arbitration at all.

     Second, the respondent argues that Section 11 of the

Workers’ Compensation Law precludes arbitration because it

provides that the liability of the employer “prescribed by the

last preceding section shall be exclusive and in place of any

other liability whatsoever, to such employee . . . .” But the

preceding section, Section 10, is the general provision for

workers’ compensation benefits and not the provision for

                               17
retaliation under Section 120. Moreover, the Federal Arbitration

Act would preempt a provision of the New York Workers’

Compensation Law that purported to preclude arbitration. See

Preston, 552 U.S. at 359 (“When parties agree to arbitrate all

questions arising under a contract, the FAA supersedes state

laws lodging primary jurisdiction in another forum, whether

judicial or administrative.”).

     Third, the respondent cites Coleman v. Compass Group USA

Inc., 960 N.Y.S.2d 532 (App. Div. 2013), and Section 32 of the

New York Workers’ Compensation Law for the proposition that

arbitration in this case would constitute an impermissible

waiver of statutory rights. But UBS does not seek to have the

respondent “waive” any rights she has under the Workers’

Compensation Law nor does it seek to have the respondent yield a

claim through a private agreement. The respondent may proceed on

her Section 120 claim in the arbitral forum. Cf. Am. Exp. Co. v.

Italian Colors Rest., 570 U.S. 228, 235 (2013) (dismissing

concerns that a class action waiver in an arbitration agreement

operated as an impermissible prospective waiver of statutory

rights because the parties could still pursue their substantive

rights in arbitration).

     Fourth, the respondent cites cases that she claims support

her argument that moving to compel arbitration is itself

                                 18
retaliatory. But the cases cited are inapposite. See Burlington

N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006) (not

discussing arbitration); Goldsmith v. Bagby Elevator Co., 513

F.3d 1261, 1277-79 (11th Cir. 2008) (discussing circumstances in

which termination of an employee after that employee’s refusal

to sign an arbitration agreement could give rise to an inference

of discrimination). Moreover, whether there was any retaliation

in this case is a matter to be decided on the merits by the

arbitrator.

     Finally, as explained above, Waffle House, 534 U.S. 279,

which held that an arbitration agreement did not foreclose an

enforcement action by the EEOC, is not applicable to the facts

of this case because the Board does not act as a prosecutor when

an employee brings a Section 120 claim, but instead acts as an

impartial arbiter. See Preston, 552 U.S. at 359 (“In contrast,

in Waffle House . . . the Court addressed the role of an agency,

not as adjudicator but as prosecutor, pursuing an enforcement

action in its own name or reviewing a discrimination charge to

determine whether to initiate judicial proceedings.”).

     Therefore, the petition to compel arbitration is granted

and the respondent is required to submit her retaliation claim

under Section 120 of the Workers’ Compensation Law to

arbitration.

                               19
                              III.

     A party seeking a preliminary injunction must show “(a)

irreparable harm and (b) either (1) likelihood of success on the

merits or (2) sufficiently serious questions going to the merits

to make them a fair ground for litigation and a balance of

hardships tipping decidedly toward the party requesting the

preliminary relief.” Citigroup Glob. Mkts., Inc. v. Special

Opportunities Master Fund, 598 F.3d 30, 35 (2d Cir. 2010)

(internal quotation marks and citation omitted).

     In this case, the petitioner has demonstrated irreparable

harm because if the preliminary injunction is not granted, then

the petitioner will lose the benefit of its bargain and be

forced to proceed before the Board on the respondent’s Section

120 claim rather than proceeding in the arbitral forum. Courts

have consistently held that “[l]osing the ability to enforce an

arbitration agreement is a form of irreparable harm.” Nat’l

Union Fire Ins. Co. of Pittsburgh, PA v. Seneca Family of

Agencies, 255 F. Supp. 3d 480, 490 (S.D.N.Y. 2017); Nat’l Union

Fire Ins. Co. v. Advanced Micro Devices, Inc., No. 16-cv-5699,

2016 WL 4204066, at *5 (S.D.N.Y. Aug. 4, 2016) (collecting

cases).

     The petitioner has also demonstrated a likelihood of

success on the merits because it is has shown that its dispute

                               20
with the respondent should be decided by the arbitrator. See

Seneca Family of Agencies, 255 F. Supp. 3d at 490.

      Thus, the motion for a preliminary injunction enjoining the

respondent from pursuing her claim before the Board is granted. 5

                                     IV.

      As the parties acknowledged at the oral argument, because

the Court grants the petition to compel arbitration and the

motion for a preliminary injunction, the respondent’s motion for

compensation (Dkt. No. 14) is moot. The motion for compensation

is therefore denied as moot.



                                 CONCLUSION

      The Court has considered the arguments of the parties. To

the extent not discussed, they are either moot or without merit.

The petition to compel arbitration is granted. The motion for a

preliminary injunction is granted. The motion for compensation

is denied as moot. The respondent is enjoined from pursuing her

claim before the Workers’ Compensation Board and is ordered to

submit her Section 120 claim to arbitration in accordance with



5 The request for a preliminary injunction was initially to enjoin the
respondent from pursuing a claim for employment discrimination or retaliation
in any forum outside of arbitration “during the pendency of this action.”
Because the petitioner’s petition to compel arbitration has been granted, the
preliminary injunction becomes a final injunction because the respondent is
required to pursue her Section 120 claim in arbitration.

                                     21
procedures specified in the Agreement. The Clerk is directed to

close all pending motions and to close this case.

SO ORDERED.

Dated:    New York, New York
          January 27, 2020     __ /s/ John G. Koeltl    _______
                                          John G. Koeltl
                                   United States District Judge




                               22
